DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1–14 are objected to because of the following informalities:
Each claim is missing an article at the beginning. The indefinite article should be used for independent claims, while either article may be used for dependent claims, although the definite article is customary.
Line 9 of claim 1 suggests that Applicant intends to have the initial recitation of “sub-steps” (for p1 and p2) be amended to “steps.” However, the language of “sub-steps” is recited, unamended, throughout the claims, including in claim 1 on the third-to-last and second-to-last lines; claim 3 on lines 3 and 4 each; claim 4 on lines 3 and 4 each; claim 5 on line 2 (twice) and line 3; claim 7 on line 2; claims 12 and 13 each on the third-to-last and second-to-last lines; and claim 14 on the second-to-last line.
In claim 1 on line 11; claim 6 on the second-to-last line; claim 12 on line 9; and claim 13 on line 10, “in” should be replaced by “to” for grammatical purposes.
In claim 1 on line 13; claim 12 on line 16; and claim 13 on line 17, “during” should be replaced with “for” for grammatical purposes.
In claim 2 on line 2; claim 3 on line 4; claim 4 on line 4; claim 9 on line 2; and claim 10 on line 2, “of” should be struck as grammatically inappropriate.
In claim 3 on line 3, and claim 4 on line 3, “get a temperature of” should be struck as grammatically inappropriate.
Claims 3 and 4 on line 4 each recite “p1 and p2,” which differs from “p1)” and “p2)” recited earlier. The same formulation should be used throughout the claims. Although not required, recitations without the end parentheses would be more convenient and less jarring in each claim.
The word “and” should be added before “a water heater” on line 5 of claim 12.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 each begin by mentioning that the claim is “for a capsule made of a plastic material and presenting an internal volume inferior to 20 ml.” This language renders each claim indefinite because they are phrased like contingent limitations, i.e. limitations that only execute when the parameters conform to what is described in the language, such that, for prior art analysis purposes, they may be disregarded if the conditions are not already present (see MPEP § 2111.04.II.); however, it is doubtful that this was Applicant’s intent. Assuming that the Office’s intuition is correct, Applicant should amend each claim to explain that the capsule is made of a plastic material and has an internal volume inferior to 20 ml.
Claim 7 provides for “a part of the milk frothing step,” but claim 7 depends from claim 1, whereas the milk frothing step is introduced in claim 6. Given that claim 7 originally recited that it depended from “the preceding claim,” claim 7 should clearly be amended to depend from claim 6.
Claim 11 provides “a tea brewing machine” (ln. 6). However, claim 1 from which this claim depends already provides for such a machine in its preamble. This part of claim 11 should be amended to recite “wherein the tea brewing machine is configured.” The capsule on line 2 of claim 11 does not present the same problem because, as the object worked upon, rules regarding antecedent basis are looser.
Claim 13 recites “the hot water” and “the brewing unit” (ln. 4), and “the pump, the heater” (ln. 6). Each of these limitations lacks antecedent basis, as well as appropriate context (i.e. where in the apparatus they are connected to or positioned relative to).
Claim 14 mentions “the milk frothing step” (second-to-last line), but from the pending claims, this step is only a part of dependent claim 6, disconnected from independent claim 13, and therefore, the milk frothing step should be properly introduced and explained in claim 14.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozanne et al. (US Pub. 2013/0095214) in view of Rosati et al. (US Pub. 2015/0305551).
Claim 1: Ozanne discloses a process for preparing a tea (para. 62, “tea”) in a drinking receptacle (30) with a tea brewing machine (100), the machine being configured:
to brew tea from a capsule (10), the capsule comprising tea leaves (paras. 31 and 47 mention tea leaves), by introducing hot water (via boiler or thermoblock 15, see para. 16) in the capsule and dispensing brewed tea from the capsule in the drinking receptacle (para. 83, “collect the resulting beverage”), and
to pump (via 14) and heat water (via 15) and dispense hot water to the capsule (see 16 → 15 → 14 → 12 → 7 → 30 in fig. 2),
wherein the process the steps of:
p1) introducing hot water in the capsule until all the tea leaves are submerged by hot water inside the capsule (para. 47, “all the tea leaves are submerged”) and stopping water introduction (para. 47, “water flow is stopped”) before tea is dispensed therefrom to the drinking receptacle (para. 47, “then the water is introduced again in the capsule and the tea beverage is delivered”), and
p2) keeping all the tea leaves submerged in hot water for a period of time (paras. 47 and 62, “pause time”).
Ozanne does not explicitly disclose a step of pasteurization of tea leaves inside the capsule before dispensing brewed tea from the capsule to the drinking receptacle, wherein the temperature of hot water introduced in step p1 and the sum of the periods of time of steps p1 and p2 before dispensing tea from the capsule are set to pasteurize the tea leaves comprised in the capsule. Ozanne does not provide explicit temperature or times for its “brewing pause time” or “soaking step” (paras. 47 and 62). Applicant states on page 1 of the submitted specification that water with a brewing temperature of at least 70°C for at least 20 seconds is sufficient for pasteurization.
However, tea brewing temperatures and times of this sort are clearly suggested by the prior art for the sake of brewing alone. For example, Rosati discloses brewing tea with 175 °F (79 °C) water (para. 94) for three minutes (para. 95), clearly exceeding the minimum time for pasteurization. One of ordinary skill in the art understands that tea requires proper brewing time and temperature, as suggested by Ozanne itself. One of ordinary skill in the art would understand that these values are not for brewing with a capsule comprising tea leaves, but would have been willing to moderate the parameters (in particular the brewing time given the speed expected of capsule-based beverage processes) as necessary to not over extract from the tea leaves, but based on these disclosed temperature and time values from Rosati, would have been willing to consider setting the water temperature of Ozanne at greater than 70°C and pause times of greater than 20 seconds.
Claim 2: As discussed in claim 1 above, Rosati makes clear that hot water temperatures above 72°C would have been obvious to one of ordinary skill in the art (para. 94, “175 °F” (79 °C)).
Claim 12: Ozanne discloses a beverage machine (100) for preparing tea beverages from tea leaves capsules (10; paras. 31 and 47 mention tea leaves)), the machine comprising:
a tea leaves capsule brewing unit (the part of the unit that holds capsule 7, necessary and inherent);
a hot water supply unit (16, 15, 14), said unit comprising at least: a water tank (para. 57 provides for that “liquid supply 16 preferably holds a predefined amount of liquid such as e.g. water,” where “predefined amount” clearly suggests a tank-like function), a water pump (14), and a water heater (15);
a control process unit (20) configured to control the pump and the heater (para. 62, “controls means 20 are at least functionally connected to the thermoblock 15 and the pump 14”) in order to implement a process for preparing a tea in a drinking receptacle, the machine being configured to brew tea from the capsule by introducing hot water in the capsule and dispensing brewed tea from the capsule in the drinking receptacle (see 16 → 15 → 14 → 12 → 7 → 30 in fig. 2), and to pump and heat water and dispense hot water to the capsule (see para. 62), wherein the process comprises:
p1) introducing hot water in the capsule until all the tea leaves are submerged by hot water inside the capsule (para. 47, “all the tea leaves are submerged”) and stopping water introduction (para. 47, “water flow is stopped”) before tea is dispensed therefrom to the drinking receptacle (para. 47, “then the water is introduced again in the capsule and the tea beverage is delivered”), and
p2) keeping all the tea leaves submerged in hot water for a period of time (paras. 47 and 62, “pause time”).
wherein the temperature of hot water introduced in step p1 and the sum of the periods of time of steps p1 and p2 before dispensing tea from the capsule are set to pasteurize the tea leaves comprised in the capsule.
Ozanne does not disclose its control process unit performing a process comprises a step of pasteurization of tea leaves inside the capsule before dispensing brewed tea from the capsule inside the drinking receptacle, wherein the temperature of hot water introduced in step p1 and the sum of the periods of time of steps p1 and p2 before dispensing tea from the capsule are set to pasteurize the tea leaves comprised in the capsule.
However, tea brewing temperatures and times of this sort are clearly suggested by the prior art for the sake of brewing alone. For example, Rosati discloses brewing tea with 175 °F (79 °C) water (para. 94) for three minutes (para. 95), clearly exceeding the minimum time for pasteurization. One of ordinary skill in the art understands that tea requires proper brewing time and temperature, as suggested by Ozanne itself. One of ordinary skill in the art would understand that these values are not for brewing with a capsule comprising tea leaves, but would have been willing to moderate the parameters (in particular the brewing time given the speed expected of capsule-based beverage processes) as necessary to not over extract from the tea leaves, but based on these disclosed temperature and time values from Rosati, would have been willing to consider setting the water temperature of Ozanne at greater than 70°C and pause times of greater than 20 seconds.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ozanne in view of Rosati as applied to claim 1 above, and further in view of Kamerbeek et al. (US Pub. 2012/0251670).
Claim 3: In light of the discussion in claim 1 above, Rosati clearly suggests a pause time of at least 15 seconds (para. 95, “steep time of 3:00 minutes”), and 79°C reasonably similar to the claimed value of 70°C, where one of ordinary skill in the art would consider adjusting the temperature for optimum brewing.
Ozanne does not disclose that its capsule is made of a plastic material, nor that it presents an internal volume inferior to 20 ml.
However, these sorts of capsule are well-known, it is within the ability of one of ordinary skill in the art to select a size and material given the beverage to be brewed.
Kamerbeek, for example, discloses a beverage production capsule made of plastic (para. 67, “plastics material”) and having a volume between 10–14 ml (claim 4), and it would have been obvious to one of ordinary skill in the art to consider rendering the capsule of Ozanne as having such a construction material and size given that they are suitable for beverage production.
Claim 4: In light of the discussion in claim 1 above, Rosati clearly suggests a pause time of at least 7 seconds (para. 95, “steep time of 3:00 minutes”), and 79°C reasonably similar to the claimed value of 75°C, where one of ordinary skill in the art would consider adjusting the temperature for optimum brewing.
Ozanne does not disclose that its capsule is made of a plastic material, nor that it presents an internal volume inferior to 20 ml.
However, these sorts of capsule are well-known, it is within the ability of one of ordinary skill in the art to select a size and material given the beverage to be brewed.
Kamerbeek, for example, discloses a beverage production capsule made of plastic (para. 67, “plastics material”) and having a volume between 10–14 ml (claim 4), and it would have been obvious to one of ordinary skill in the art to consider rendering the capsule of Ozanne as having such a construction material and size given that they are suitable for beverage production.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ozanne in view of Rosati as applied to claim 1 above, and further in view of Han et al. (US Pub. 2016/0022087).
Ozanne in view of Rosati does not disclose the pasteurization comprising a step p0 before step p1, and wherein during step p0 water steam is introduced in the capsule.
However, Han teaches a step of introducing water steam to pre-condition dry tea leaves to make the leaves more water absorbent (see paras. 78 and 81).
It would have been obvious to one of ordinary skill in the art to add the steaming means of Han to the beverage machine of Ozanne to allow the machine to pre-condition the tea leaves.
Claims 6–10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozanne in view of Rosati as applied to claim 1 above, and further in view of Mahlich et al. (US Pat. 4,800,805) and Ozanne (US Pub. 2006/0236874).
Claim 6: Ozanne does not disclose discloses its machine being configured to: froth milk present in the drinking receptacle by jetting hot water from at least one hot water nozzle in the milk; to pump and heat water and dispense hot water to the water nozzle, the process comprising a milk frothing step wherein milk present in the drinking receptacle is frothed by jetting hot water from the at least one hot water nozzle; and wherein the process implements the step of pasteurization of tea leaves inside the capsule before dispensing brewed tea from the capsule in the frothed milk inside the drinking receptacle.
However, Mahlich discloses a similar machine being configured to froth milk present in a drinking receptacle (via 23) by jetting hot water from at least one hot water nozzle in the milk (col. 6, lns. 7–10). One of ordinary skill in the art would understand that the machine was configured to pump and heat water and dispense hot water to the water nozzle to perform this function.
Additionally, Ozanne-2006 teaches that, for preparation of a beverage, milk be frothed before the main beverage component is delivered (para. 64, “milk frothing cycle before the coffee delivery cycle”).
It would have been obvious to one of ordinary skill in the art to apply the teachings of Mahlich and Ozanne-2006, to froth milk in the drinking receptacle before dispensing brewed tea from the capsule, to Ozanne, as this is a known sequence of preparing a desired beverage.
Claim 7: It would have been obvious to one of ordinary skill in the art to perform at least part of the milk frothing step taught by Mahlich during step p2 since the tea is not yet ready to be dispensed.
Claim 8: It would have been obvious to one of ordinary skill in the art to perform at least part of the milk frothing step taught by Mahlich before step p1 since the tea is not yet ready to be dispensed.
Claim 9: Modified as per claim 6 above, Mahlich clearly suggests that the temperature of hot water introduced during the milk frothing step is at least 70°C (with the use of steam).
Claim 10: Modified as per claim 6 above, Mahlich does not discloses the flow of hot water introduced during the milk frothing step is at least 250 ml/min. However, given that the milk frothing in Mahlich is the same as is occurring in Applicant’s invention, it is more than likely that the hot water flow rate is equal to or comparable to (such that it would render obvious) the claimed flow rate of 250 ml/min. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ozanne in view of Rosati as applied to claim 1 above, and further in view of Ozanne (US Pub. 2011/0250333, hereinafter “Ozanne-2011”).
Ozanne discloses the process being implement with a capsule (10) comprising: an enclosure containing tea leaves (7).
Ozanne does not disclose an overflow wall at the beverage outlet side of the capsule, said wall comprising at least one overflow aperture. Ozanne is also ambiguous about the tea brewing machine being configured to receive the capsule and to orient the capsule with the at least one overflow aperture positioned upwardly inside the machine.
However, Ozanne-2011 discloses a tea capsule (2) with an overflow wall (3) at the beverage outlet side of the capsule, said wall comprising at least one overflow aperture (25), wherein its associated tea brewing machine is configured to receive the capsule (within 30, 31) and to orient the capsule with the at least one overflow aperture positioned upwardly inside the machine (evident from fig. 4).
It would have been obvious to one of ordinary skill in the art to select the construction of the tea capsule of Ozanne-2011 for the tea capsule of Ozanne since it’s highly suited to tea capsule brewing.
Commentary: This claim recites “the beverage outlet side of the capsule,” where there is no explicit antecedent basis for this limitation, but one of ordinary skill in the art would understand that a capsule of this sort will have a beverage outlet side. See MPEP § 2173.05(e) explaining that lack of explicit antecedent basis does not necessarily render a claim indefinite if it is reasonable ascertainable by those skilled in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ozanne in view of Riessbeck et al. (US Pub. 2011/0192287) and Rosati.
Ozanne discloses a beverage machine (100) comprising:
hot water (from 16, 15, 14) connected to a brewing unit (the part of the unit that holds capsule 7, necessary and inherent), and
a control process unit (20) configured to control a pump (14) and a heater (15) in order to implement a process for preparing a tea in a drinking receptacle, the machine being configured to brew tea from a capsule (10), the capsule comprising tea leaves (paras. 31 and 47 mention tea leaves), by introducing hot water in the capsule and dispensing brewed tea from the capsule in the drinking receptacle (see 16 → 15 → 14 → 12 → 7 → 30 in fig. 2), and to pump and heat water and dispense hot water to the capsule (see para. 62), wherein the process comprises steps of:
p1) introducing hot water in the capsule until all the tea leaves are submerged by hot water inside the capsule (para. 47, “all the tea leaves are submerged”) and stopping water introduction (para. 47, “water flow is stopped”) before tea is dispensed therefrom to the drinking receptacle (para. 47, “then the water is introduced again in the capsule and the tea beverage is delivered”), and
p2) keeping all the tea leaves submerged in hot water for a period of time (paras. 47 and 62, “pause time”).
Ozanne does not disclose a water nozzle and a valve for connecting hot water to the brewing unit and to the water nozzle.
However, Riessbeck discloses an analogous machine with a water nozzle (34, capable of dispensing water) and a valve (10) for connecting hot water to a brewing unit (para. 20, “one outlet which is connected via a first hot water duct with a brewing unit”) and to the water nozzle (para. 20, “one outlet which is connected via a steam duct with the frothing device”).
It would have been obvious to one of ordinary skill in the art to add the water nozzle and valve of Riessbeck to the machine of Ozanne since Riessbeck’s elements are part of a milk frothing arrangement that can make desirable beverages.
Ozanne does not disclose its control process unit performing a process comprises a step of pasteurization of tea leaves inside the capsule before dispensing brewed tea from the capsule inside the drinking receptacle, wherein the temperature of hot water introduced in step p1 and the sum of the periods of time of steps p1 and p2 before dispensing tea from the capsule are set to pasteurize the tea leaves comprised in the capsule.
However, tea brewing temperatures and times of this sort are clearly suggested by the prior art for the sake of brewing alone. For example, Rosati discloses brewing tea with 175 °F (79 °C) water (para. 94) for three minutes (para. 95), clearly exceeding the minimum time for pasteurization. One of ordinary skill in the art understands that tea requires proper brewing time and temperature, as suggested by Ozanne itself. One of ordinary skill in the art would understand that these values are not for brewing with a capsule comprising tea leaves, but would have been willing to moderate the parameters (in particular the brewing time given the speed expected of capsule-based beverage processes) as necessary to not over extract from the tea leaves, but based on these disclosed temperature and time values from Rosati, would have been willing to consider setting the water temperature of Ozanne at greater than 70°C and pause times of greater than 20 seconds.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ozanne in view of Riessbeck and Rosati as applied to claim 13 above, and further in view of Ozanne et al. (US Pub. 2015/0250352, hereinafter “Ozanne-2015”).
Modified as per claim 13 above, Riessbeck disclose the valve of its hot water supply unit being a distributor valve (10) feeding hot pump water or steam to the brewing unit by default (this is a broad term that be applied to any single position)
Ozanne does not disclose a needle to inject hot water in the capsule and a check valve at the water inlet of the needle.
However, Ozanne-2015 discloses an analogous machine with a needle (50) to inject hot water in a capsule (para. 47) and a check valve at the water inlet of the needle (10).
It would have been obvious to one of ordinary skill in the art to add the needle and check valve of Ozanne-2015 to Ozanne since the arrangement reduces the risk of bacteria development (see para. 8 of Ozanne-2015).
Neither Ozanne nor Riessbeck disclose the control process unit being configured to switch off the heater during the pasteurization step except during the milk frothing step happening during step p2 of the pasteurization step.
However, it would have been obvious to one of ordinary skill in the art to deactivate the heater when it is not needed, such as during the pasteurization step unless milk is being frothed, as claimed, in order to save energy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761